DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movable mechanism”, ”movement mechanism”, “rotation mechanism” in claims 3, 4, 6, 7, 12, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima (JP 2017022668 A).
Regarding claim 1, Tajima discloses wearable display device (wearable display 1A of fig. 1) comprising: 
an optical device (optical device 70 of fig. 1) configured to form a virtual image (para. 0027; The wearer can visually observe the actual observation image of the outside world and the display image (virtual image) by the image light superposed on a part of the actual observation image and guided through the display member 71); and 

the support device (eyeglasses 80, temple fixing portion 10, an arm base end portion 20, a flexible support arm 30, an intermediate connecting portion 40 and arm tip 60 of fig. 1) includes a first side support (temple fixing portion 10 of fig. 1) including a first temple (right temple 81R of fig. 1), a second side support (para. 0047; Further, when the display optical device 70 is also used for both left and right, connection openings 72a and 72a are formed on both left and right side surfaces, and connectors 72b are provided in each of the left and right connection openings 72a and 72a. As a result, it can be configured for both left and right without adding new parts and modules) (temple fixing portion 10 of fig. 1) including a second temple (left temple 81L of fig. 10), and a front frame (front frame of the eyeglasses 80 of fig. 10) extending between tip portions (40) of the first side support (10) and the second side support (10), 
the support device (eyeglasses 80, temple fixing portion 10, an arm base end portion 20, a flexible support arm 30, an intermediate connecting portion 40 and arm tip 60 of fig. 1) includes a flexible member (flexible support arm 50 of fig. 1) between the tip portion (40) of the first side support (10) and a first end of the front frame (illustrated in fig. 1) and between the tip portion of the second side support (10) and a second end of the front frame (illustrated in fig. 10), and 
the flexible member (50) causes an interval, between the tip portion of the first side support and the tip portion of the second side support (illustrated in figs. 1 and 10), to be changeable (para. 0030; The first flexible support arm 50 from the side closer to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (JP 2017022668 A) in view of Yamaguchi et al. (US PG Pub. 20090168131).
Regarding claim 10, Tajima discloses a wearable display device (wearable display device 1A of fig. 1).
Tajima fails to explicitly teach comprising: a nose pad attached to the optical device at a position corresponding to a center of the front frame, and a pad support device provided between the optical device and the nose pad and configured to set a position of the nose pad while keeping the position changeable.
Yamaguchi discloses comprising: a nose pad (nose pads 23 of fig. 1) attached to the optical device (illustrated in fig. 1) at a position corresponding to a center of the front frame (illustrated in fig. 1), and a pad support device (shown below in the examiners illustration of fig. 2) provided between the optical device (image display apparatus 1 of fig. 2) and the nose pad (23) and configured to set a position of the nose pad while keeping the position changeable (illustrated in fig. 2).

    PNG
    media_image1.png
    449
    490
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wearable display of Tajima with the nose pads and pad support of Yamaguchi in order to make the display device more comfortable for the user.

Regarding claim 11, Tajima discloses a wearable display device (wearable display device 1A of fig. 1).
Tajima fails to explicitly teach wherein the pad support device sets a distance from the optical device to the nose pad and a rotational posture of the nose pad.
Yamaguchi discloses wherein the pad support device sets a distance from the optical device to the nose pad (shown in the examiners illustration of fig. 2 below, the nose pad support sets a distance from the users eye) and a rotational posture of the 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wearable display of Tajima with the nose pads and pad support of Yamaguchi in order to properly position the display device at the optimal viewing distance.

Allowable Subject Matter
Claims 12-14 are allowed.
Claim 12 was found to be allowable because the support device includes a movement mechanism that movably supports the optical device in a front-rear direction corresponding to an optical axis direction.

Claims 13 and 14 are allowable as being dependent on claim 12.

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 2 that was found to be allowable is wherein the support device supports the optical device through a shaft member provided at an outer case of the optical device and protruding from the outer case.



Claims 4-5 are allowable as being dependent on claim 3.

The subject matter of claim 6 that was found to be allowable is wherein the support device includes a rotation mechanism supporting, at the tip portion of the first side support and at the tip portion of the second side support, the optical device rotatably about a lateral axis orthogonal to an optical axis.

Claims 7-9 are allowable as being dependent on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        8 March 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882